              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 1 of 50



 1   Jeffrey L. Kessler (pro hac vice forthcoming)
     JKessler@winston.com
 2   Jonathan Amoona (pro hac vice forthcoming)
     JAmoona@winston.com
 3   Adam I. Dale (pro hac vice forthcoming)
     AIDale@winston.com
 4   WINSTON & STRAWN LLP
     200 Park Avenue
 5   New York, NY 10166-4193
     Telephone: 212-294-6700
 6   Facsimile: 212-294-4700

 7   Jeanifer Parsigian (SBN: 289001)
     JParsigian@winston.com
 8   WINSTON & STRAWN LLP
     101 California Street, 34th Floor
 9   San Francisco, CA 94111
     Telephone: (415) 591-1000
10   Facsimile: (415) 591-1400

11   Attorneys for Plaintiffs

12

13                                  UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN JOSE DIVISION

16    CAROLINE GUDEN, LUCIA                          Case No. 5:21-cv-3559
      BICKNELL, NATHAN LIETZKE,
17    NIKOLAS STEMMET, EMILY MOLINS,                 COMPLAINT FOR FRAUD/INTENTIONAL
      EMILY BRIEANT, HALEY KOO, and                  MISREPRESENTATION, FRAUDULENT
18    EVAN KAI RAYLE,                                CONCEALMENT, FRAUDULENT
                                                     INDUCEMENT, NEGLIGENT
19                   Plaintiffs,                     MISREPRESENTATION, BREACH OF
                                                     CONTRACT, BREACH OF THE IMPLIED
20           v.                                      COVENANT OF GOOD FAITH AND FAIR
                                                     DEALING, AND VIOLATION OF
21    THE BOARD OF TRUSTEES OF THE                   CALIFORNIA UCL
      LELAND STANFORD JUNIOR
22    UNIVERSITY a.k.a. STANFORD
      UNIVERSITY,                                    JURY TRIAL DEMANDED
23
                     Defendant.
24

25

26

27

28


                                               COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 2 of 50



 1          Plaintiffs Caroline Guden, Lucia Bicknell, Nathan Lietzke, Nikolas Stemmet, Emily Molins,

 2   Emily Brieant, Haley Koo, and Evan Kai Rayle (each, a “Plaintiff” and collectively, the “Plaintiffs”),

 3   by their undersigned counsel, allege, upon knowledge as to themselves and their own acts and on

 4   information and belief as to all other matters, against Defendant the Board of Trustees of the Leland

 5   Stanford Junior University, a.k.a. Stanford University (“Stanford” or the “University”) as follows:

 6                                        I.     INTRODUCTION
 7          1.      On July 8, 2020, 240 Stanford student athletes from eleven Varsity sports were

 8   unceremoniously informed—via a Zoom call with approximately thirty-minutes’ notice—that their

 9   collegiate athletic careers had been cancelled. Before July 8, no one at Stanford—including the

10   administration, the Department of Athletics or any of Plaintiffs’ coaches—ever stated or even

11   suggested that cancelling Varsity teams was even a possibility. To the contrary, Plaintiffs and their

12   families had been affirmatively misled and thus were left in complete shock following the July 8

13   announcement.

14          2.      It was only in the following weeks and months that Plaintiffs—members of the Field

15   Hockey, Women’s Squash, Men’s Volleyball, Wrestling, Women’s Lightweight Rowing,

16   Synchronized Swimming, Women’s Fencing, and Men’s Fencing teams (collectively, the “Eliminated

17   Programs”)—learned that Stanford had long planned to cut some of its Varsity sports programs and

18   had lured Plaintiffs to enroll and remain at the University with the promise of high-quality Varsity

19   programs at a time when the University knew it would soon be eliminating numerous sports.

20          3.      Rather than be transparent and share this critical information with Plaintiffs as they

21   made one of the most important decisions of their young lives—where to attend college—Stanford

22   intentionally hid the ball. Indeed, Stanford has now admitted in a December 16, 2020 letter attached

23   as Exhibit A, that it spent years developing plans to reduce its Varsity sports programs, but concealed

24   and intentionally misrepresented that fact because the University concluded that sharing it would have

25   “trigger[ed] extreme uncertainty and, likely, animosity that would lead to an exodus of student-

26   athletes, coaches, and recruits across many sports (not just the [Eliminated Programs]), with lasting,

27   damaging effect.”

28

                                                     2
                                                 COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 3 of 50



 1          4.      In other words, Stanford, one of the wealthiest universities in the world, surreptitiously

 2   withheld and misrepresented its plans to eliminate Varsity teams because it knew that doing so would

 3   have caused student athletes, including Plaintiffs, to make different decisions about where to attend

 4   college. This was a betrayal of Plaintiffs, who would have made different choices about either

 5   enrolling or remaining at Stanford if they had known that Stanford was developing plans that would

 6   deprive them of the once-in-a-lifetime experience of being Varsity athletes for the duration of their

 7   college careers.

 8          5.      Stanford claimed that its decision to eliminate these programs, and purportedly save $8

 9   million per year, was necessary because the University—with its nearly $29 billion general

10   endowment, and a separate athletic-specific endowment of at least $570 million—could no longer

11   afford to support the teams. But, to date, the University has repeatedly rebuffed proposals that would

12   make the programs entirely self-funding and thereby remove any purported financial burden on the

13   University.

14          6.      Faced with the imminent threat of irreparable harm through the destruction of a key

15   component of their decision to attend Stanford, Plaintiffs seek redress for Stanford’s violations of

16   California tort, contract and unfair competition laws. Specifically, Plaintiffs seek a preliminary and

17   permanent injunction to maintain the status quo so that the Eliminated Programs are continued for at

18   least the duration of each Plaintiff’s enrollment at Stanford or the duration of his or her athletic

19   eligibility. This result is required so that Stanford fulfills its legal obligations to Plaintiffs who were

20   so egregiously misled.

21          7.      Plaintiffs’ collegiate athletic careers are limited in time by both the nature of collegiate

22   enrollment and NCAA (or similar) eligibility rules. If their respective Eliminated Programs are

23   discontinued, Plaintiffs will lose, among other things, the irreplaceable opportunity to practice and

24   play with their teammates and coaches and all of the once-in-a-lifetime experiences that participation

25   on a Varsity team provides. They will also suffer irreparable damage to their athletic skills, which can

26   only be maintained through active competition, and the loss of competitive opportunities to achieve

27   personal and team milestones that can never be recaptured. This Court should grant Plaintiffs’ request

28   for injunctive relief so that Plaintiffs can fulfill their collegiate dreams as Varsity athletes in

                                                      3
                                                  COMPLAINT
               Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 4 of 50



 1   accordance with the representations that Stanford made to them. Justice and equity require nothing

 2   less.

 3
                                                II.     PARTIES
 4
         A.         Plaintiff Caroline Guden – Field Hockey
 5
              8.       Plaintiff Caroline Guden is a Freshman member of Stanford’s Varsity Field Hockey
 6
     team.
 7
              9.       Ms. Guden is a citizen of Massachusetts.
 8
              10.      Having recently completed her Freshman season, Ms. Guden has at least four years of
 9
     athletic eligibility remaining. 1
10
              11.      Ms. Guden aspires to qualify for the United States National and Olympic Field Hockey
11
     teams. In order to have a meaningful chance of earning a position on these teams, Ms. Guden needs
12
     the coaching, training, competition and facilities of high-level Division I field hockey.
13
              12.      In high school, Ms. Guden was the Independent School League field hockey player of
14
     the year and one of the top field hockey players in the Northeast.
15
              13.      As a result of these achievements, Ms. Guden received numerous NCAA Division I
16
     Varsity field hockey scholarship offers, including from Boston College, Providence College, Stanford
17
     and the University of New Hampshire. Ms. Guden was also heavily recruited by Harvard University.
18
              14.      In late 2018 and early 2019—when Stanford was aware that it would be eliminating
19
     numerous Varsity sports and was actively considering eliminating Field Hockey—Ms. Guden was
20
     heavily recruited by Stanford’s Field Hockey coaches to join the program.
21
              15.      In January 2019, Ms. Guden accepted a partial athletic scholarship from Stanford
22
     because of the opportunity to study at a challenging academic institution and play on the Varsity Field
23
     Hockey team, which has historically been one of the top teams in the country.
24
              16.      When Stanford reviewed and approved Ms. Guden’s application for admission to the
25
     University, Stanford was aware that a key reason that Ms. Guden applied for admission (and eventually
26

27   1 Due to the COVID-19 pandemic, certain NCAA athletes, including Ms. Guden, have been granted an
     additional year of athletic eligibility by the NCAA.
28

                                                      4
                                                  COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 5 of 50



 1   enrolled at Stanford) was because she understood she would have the opportunity to be a member of

 2   the Varsity Field Hockey program for the duration of her enrollment at Stanford and/or the duration

 3   of her athletic eligibility.

 4           17.     No one at Stanford—including the administration, the Athletics Department or Ms.

 5   Guden’s coaches—ever stated or even suggested during her recruitment, or at any time after she

 6   committed to Stanford, that cancelling the Field Hockey team was a possibility.

 7           18.     To the contrary, Ms. Guden selected Stanford over other universities in substantial part

 8   because she was informed by the University’s Field Hockey Coach, Tara Danielson, that she would

 9   have the opportunity to increase the amount of her scholarship based on her athletic performance.

10           19.     Had Ms. Guden known that Stanford was considering the elimination of the Varsity

11   Field Hockey team, she would have chosen to attend another university.

12           20.     In April 2021, Ms. Guden was named to the America East Conference All-Rookie

13   Team.

14           21.     The Stanford Field Hockey team has won the America East Conference Championship

15   in four out of the last five seasons, including the current 2020-21 season. The Field Hockey team

16   recently competed in the NCAA Field Hockey Championship for the eleventh time in the last fourteen

17   seasons, reaching the Quarterfinals for the first time in program history.

18           22.     Ms. Guden and fifteen of her Field Hockey teammates were recently named to the 2020

19   National Field Hockey Coaches Association (“NFHCA”) National Academic Team, and in March

20   2021, the Field Hockey team received the NFHCA Division I National Academic Team Award. The

21   program’s 3.83 grade-point average was the second highest in the nation, trailing Virginia

22   Commonwealth University by .01 points.

23           23.     Upon information and belief, the annual budget for Field Hockey is $1.6 million.

24           24.     Upon information and belief, following the announcement that the Field Hockey

25   program would be eliminated, the team raised $4.5 million in pledges to support the program on a

26   going-forward basis. Despite these efforts, Stanford maintained its refusal to continue the team

27   beyond the current academic year.

28

                                                     5
                                                 COMPLAINT
               Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 6 of 50



 1       B.         Plaintiff Lucia Bicknell – Women’s Squash

 2            25.      Plaintiff Lucia Bicknell is a Freshman member of Stanford’s Varsity Women’s Squash

 3   team.

 4            26.      Ms. Bicknell is a citizen of Vancouver, British Columbia, Canada.

 5            27.      With the 2020-21 Squash season cancelled due to COVID-19, Ms. Bicknell has at least

 6   four years of athletic eligibility remaining.

 7            28.      In high school, Ms. Bicknell was a Canadian Squash National Champion, a Canadian

 8   National Runner-Up, and the 2019 Women’s Individual Squash Champion at the Canada Winter

 9   Games.

10            29.      As a result of these achievements, Ms. Bicknell was recruited by several universities to

11   participate on their Varsity squash teams, including Columbia University, Princeton University,

12   Stanford and the University of Pennsylvania.

13            30.      In or around late 2018 and early 2019—when Stanford was aware that it would be

14   eliminating numerous Varsity sports and was actively considering eliminating Women’s Squash—

15   Ms. Bicknell was heavily recruited by Stanford’s Women’s Squash coaches to join the program.

16            31.      In May 2019, Ms. Bicknell accepted a partial athletic scholarship from Stanford

17   because of its unparalleled combination of academics and the ability to play on the Varsity Women’s

18   Squash team, which has historically been one of the top teams in the country.

19            32.      When Stanford reviewed and approved Ms. Bicknell’s application for admission to the

20   University, Stanford was aware that a key reason that Ms. Bicknell applied for admission (and

21   eventually enrolled at Stanford) was because she understood she would have the opportunity to be a

22   member of the Varsity Women’s Squash program for the duration of her enrollment at Stanford and/or

23   the duration of her athletic eligibility.

24            33.      No one at Stanford—including the administration, the Athletics Department or Ms.

25   Bicknell’s coaches—ever stated or even suggested during her recruitment, or at any time after she

26   committed to Stanford, that cancelling the Women’s Squash team was a possibility.

27            34.      Had Ms. Bicknell known that Stanford was considering the elimination of the Varsity

28   Women’s Squash team, she would have chosen to attend another university.

                                                         6
                                                     COMPLAINT
               Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 7 of 50



 1            35.      Stanford’s Women’s Squash team has placed in the top ten in each of the last five

 2   National Championships it participated in.

 3            36.      Upon information and belief, the annual budget for Women’s Squash is approximately

 4   $70,000.

 5            37.      Upon information and belief, prior to being cut, Women’s Squash had an existing

 6   endowment of $5.5 million. Despite this endowment, which is more than sufficient to make the

 7   program permanently self-funding, Stanford has refused to continue the team beyond the current

 8   academic year.

 9       C.         Plaintiff Nathan Lietzke – Men’s Volleyball

10            38.      Plaintiff Nathan Lietzke is a Sophomore starting setter on Stanford’s Varsity Men’s

11   Volleyball team.

12            39.      Mr. Lietzke is a citizen of Texas.

13            40.      Having recently completed his Sophomore season, Mr. Lietzke has at least three years

14   of athletic eligibility remaining.

15            41.      Mr. Lietzke is a member of the United States Collegiate Volleyball National Team and

16   aspires to qualify for the United States National and Olympic Volleyball teams. In order to have a

17   meaningful chance of earning a position on these teams, Mr. Lietzke needs the coaching, training,

18   competition and facilities of high-level Division I volleyball.

19            42.      In high school, Mr. Lietzke was a member of the United States Youth Volleyball

20   National Training Team, which is comprised of the top young volleyball players in the country, and

21   was ranked as the number four men’s volleyball recruit in the nation.

22            43.      As a result of these achievements, Mr. Lietzke received numerous NCAA Division I

23   Varsity men’s volleyball scholarship offers, including from UCLA, Ohio State University, Stanford

24   and Pepperdine University. Mr. Lietzke was also heavily recruited by Princeton University.

25            44.      In 2018—when Stanford was aware that it would be eliminating numerous Varsity

26   sports and was actively considering eliminating Men’s Volleyball—Mr. Lietzke was heavily recruited

27   by Stanford’s Men’s Volleyball coaches to join the program.

28

                                                       7
                                                   COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 8 of 50



 1           45.      In late October 2018, Mr. Lietzke accepted a partial athletic scholarship from Stanford

 2   because it provided him the opportunity to pursue a degree from a prestigious academic institution and

 3   play on one of the best men’s volleyball teams in the country, which has produced numerous

 4   Olympians.

 5           46.      When Stanford reviewed and approved Mr. Lietzke’s application for admission to the

 6   University and allowed Mr. Lietzke to enroll at the University, Stanford was aware that a key reason

 7   that Mr. Lietzke did so was because he understood he would have the opportunity to be a member of

 8   the Varsity Men’s Volleyball program for the duration of his enrollment at Stanford and/or the duration

 9   of his athletic eligibility.

10           47.      No one at Stanford—including the administration, the Athletics Department or Mr.

11   Lietzke’s coaches—ever stated or even suggested during his recruitment, or at any time after he

12   committed to Stanford, that cancelling the Men’s Volleyball team was a possibility.

13           48.      To the contrary, while participating in a recruiting visit at Stanford in early October

14   2018, Stanford’s Director of Athletics, Bernard Muir, told Mr. Lietzke and other recruits that if they

15   chose Stanford it would be “the best four years of [their] lives.”

16           49.      Had Mr. Lietzke known that Stanford was considering the elimination of the Varsity

17   Men’s Volleyball team, he would have chosen to attend another university.

18           50.      Mr. Lietzke was recently named to the All-Mountain Pacific Sports Federation

19   Freshman Team, which was the 106th All-Conference selection in the Men’s Volleyball team’s

20   history.

21           51.      The program successfully recruits many of the top men’s volleyball players in the

22   country and has been nationally ranked in the American Volleyball Coaches Association (“AVCA”)

23   preseason poll in fourteen consecutive seasons.

24           52.      In 2020, the team earned the AVCA Team Academic Award, boasting one of the top

25   seven grade-point averages in the nation.

26           53.      Upon information and belief, the annual budget for the Men’s Volleyball team is

27   approximately $700,000.

28

                                                      8
                                                  COMPLAINT
               Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 9 of 50



 1            54.      Upon information and belief, prior to being cut, the Men’s Volleyball team had an

 2   existing endowment of $400,000. Following the announcement that the Men’s Volleyball program

 3   would be eliminated, the team raised an additional $7.7 million in pledges. Despite these efforts,

 4   Stanford maintained its refusal to continue the team beyond the current academic year.

 5       D.         Plaintiff Nikolas Stemmet – Wrestling

 6            55.      Plaintiff Nikolas Stemmet is a Freshman member of Stanford’s Varsity Wrestling team.

 7            56.      Mr. Stemmet is a citizen of Illinois.

 8            57.      Having recently completed his Freshman season, Mr. Stemmet has at least four years

 9   of athletic eligibility remaining.

10            58.      In high school, Mr. Stemmet was a State Champion, National Champion and an All-

11   American wrestler.

12            59.      As a result of these achievements, Mr. Stemmet received numerous NCAA Division I

13   Varsity wrestling scholarship offers, including from Indiana University, Stanford and Arizona State

14   University. Mr. Stemmet was also heavily recruited by Harvard University.

15            60.      In 2019—when Stanford was aware that it would be eliminating numerous Varsity

16   sports and was actively considering eliminating Wrestling—Mr. Stemmet was heavily recruited by

17   Stanford’s Wrestling coaches to join the program.

18            61.      In September 2019, Mr. Stemmet accepted a partial wrestling scholarship to attend

19   Stanford because it provided him with the best opportunity to further his academic and athletic goals,

20   with the University boasting one of the top Varsity wrestling programs in the country.

21            62.      When Stanford reviewed and approved Mr. Stemmet’s application for admission to the

22   University, Stanford was aware that a key reason that Mr. Stemmet applied for admission (and

23   eventually enrolled at Stanford) was because he understood he would have the opportunity to be a

24   member of the Varsity Wrestling program for the duration of his enrollment at Stanford and/or the

25   duration of his athletic eligibility.

26            63.      No one at Stanford—including administration, the Athletics Department or Mr.

27   Stemmet’s coaches—ever stated or even suggested during his recruitment, or at any time after he

28   committed to Stanford, that cancelling the Wrestling team was a possibility.

                                                        9
                                                    COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 10 of 50



 1           64.      To the contrary, Mr. Stemmet selected Stanford in substantial part because he was

 2   informed by the University’s Assistant Wrestling Coach, Ray Blake, that he would have the

 3   opportunity to increase the amount of his scholarship for his junior and senior years based on his

 4   wrestling performance during his freshman and sophomore years. This was critical to Mr. Stemmet

 5   because the scholarship offered to Mr. Stemmet by Stanford did not provide for any scholarship award

 6   during his junior or senior years.

 7           65.      Mr. Stemmet also chose to attend Stanford based on the University’s commitment to

 8   him. As Coach Blake advised Mr. Stemmet during his recruitment: Stanford “would love nothing

 9   more than to have [him] repping the [Stanford] Cardinal over the next 4-5 years.”

10           66.      Had Mr. Stemmet known that Stanford was considering the elimination of the Varsity

11   Wrestling team, he would have chosen to attend another university.

12           67.      In March 2021, seven members of the Wrestling team, including Mr. Stemmet,

13   qualified for, and participated in, the NCAA Championships. Mr. Stemmet’s teammate, Shane

14   Griffith, was crowned the NCAA Champion, the second Stanford wrestler to accomplish this feat in

15   seventeen years.

16           68.      In its history, the Wrestling team has produced twenty-three All-Americans.

17           69.      Upon information and belief, the annual budget for Wrestling is approximately $1

18   million.

19           70.      Upon information and belief, prior to being cut, Wrestling had an existing endowment

20   of $700,000. Following the announcement that the Wrestling program would be eliminated, the team

21   raised an additional $11.7 million in pledges. Despite these efforts, Stanford maintained its refusal to

22   continue the team beyond the current academic year.

23      E.         Plaintiff Emily Molins – Women’s Lightweight Rowing

24           71.      Plaintiff Emily Molins is a rising-Junior member of Stanford’s Varsity Women’s

25   Lightweight Rowing team.

26           72.      Ms. Molins is a citizen of Illinois.

27           73.      Ms. Molins has at least three years of athletic eligibility remaining.

28

                                                      10
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 11 of 50



 1           74.     Ms. Molins was a member of the United States “Under 23” National Rowing Team and

 2   aspires to qualify for the United States Lightweight Rowing National and Olympic teams. In order to

 3   have a meaningful chance of earning a position on the Olympic and National teams, Ms. Molins needs

 4   the coaching, training, competition and facilities of high-level collegiate rowing.

 5           75.     In high school, Ms. Molins was a bronze medalist in the Scholastic Rowing Association

 6   of America National Championship.

 7           76.     As a result of her athletic achievements, Ms. Molins was recruited by several

 8   universities to participate on their Varsity rowing teams, including Princeton University, Stanford and

 9   MIT.

10           77.     In 2017—when Stanford was aware that it would be eliminating numerous Varsity

11   sports and was actively considering eliminating Women’s Lightweight Rowing—Ms. Molins was

12   heavily recruited by Stanford’s Women’s Lightweight Rowing coaches to join the program.

13           78.     In August 2017, Ms. Molins committed to Stanford because of the University’s

14   academic and athletic excellence, and in particular, because at the time, the Rowing team had won six

15   of the past seven National Championships and was widely regarded as the top program in the nation.

16           79.     When Stanford reviewed and approved Ms. Molins’ application for admission to the

17   University and allowed Ms. Molins to enroll at the University, Stanford was aware that a key reason

18   that Ms. Molins did so was because she understood she would have the opportunity to be a member

19   of the Varsity Women’s Lightweight Rowing program for the duration of her enrollment at Stanford

20   and/or the duration of her athletic eligibility.

21           80.     No one at Stanford—including the administration, the Athletics Department or Ms.

22   Molins’ coaches—ever stated or even suggested during her recruitment, or at any time after she

23   committed to Stanford, that cancelling the Women’s Lightweight Rowing team was a possibility.

24           81.     Had Ms. Molins known that Stanford was considering the elimination of the Varsity

25   Lightweight Rowing team, she would have chosen to attend another university.

26           82.     At Stanford, Ms. Molins has been crowned Intercollegiate Rowing Association

27   Champion in the “Varsity Eight” division. She has also won the Western Intercollegiate Rowing

28   Association Championship.

                                                      11
                                                   COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 12 of 50



 1            83.      The Women’s Lightweight Rowing team has won five consecutive Intercollegiate

 2   Rowing Association Championships.

 3            84.      Over the past three seasons, the team has earned three Collegiate Rowing Coaches

 4   Association All-American awards, for a total of nine awards during that period.

 5            85.      After their 2020 season was cancelled due to the COVID-19 pandemic, the team

 6   organized a virtual event, which raised $1,500 for Feeding America.

 7            86.      Upon information and belief, the annual budget for Women’s Lightweight Rowing is

 8   $160,000. Stanford has refused to continue the team beyond the current academic year.

 9       F.         Plaintiff Emily Brieant – Synchronized Swimming

10            87.      Plaintiff Emily Brieant is a Sophomore member of Stanford’s Varsity Synchronized

11   Swimming team.

12            88.      Ms. Brieant is a citizen of New York.

13            89.      Having recently completed her Sophomore season, Ms. Brieant has at least two years

14   of athletic eligibility remaining.

15            90.      Ms. Brieant aspires to qualify for the United States National and Olympic teams. In

16   order to have a meaningful chance of earning a position on the Olympic and National teams, Ms.

17   Brieant needs the coaching, training, competition and facilities of high-level collegiate synchronized

18   swimming.

19            91.      In high school, Ms. Brieant’s synchronized swimming club placed third at the United

20   States Synchronized Swimming Junior National Championships, and she was a silver medalist at the

21   2018 United States Junior Olympics.

22            92.      In 2018—when Stanford was aware that it would be eliminating numerous Varsity

23   sports and was actively considering eliminating Synchronized Swimming—Ms. Brieant was heavily

24   recruited by Stanford’s Synchronized Swimming coaches to join the program.

25            93.      In December 2018, Ms. Brieant committed to Stanford because of the University’s

26   academic and athletic excellence and Ms. Brieant’s ability to participate on the Varsity Synchronized

27   Swimming team, which is widely regarded as one of the top programs in the country.

28

                                                     12
                                                  COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 13 of 50



 1            94.      When Stanford reviewed and approved Ms. Brieant’s application for admission to the

 2   University and allowed Ms. Brieant to enroll at the University, Stanford was aware that a key reason

 3   that Ms. Brieant did so was because she understood she would have the opportunity to be a member

 4   of the Varsity Synchronized Swimming program for the duration of her enrollment at Stanford and/or

 5   the duration of her athletic eligibility.

 6            95.      No one at Stanford—including the administration, the Athletics Department or Ms.

 7   Brieant’s coaches—ever stated or even suggested during her recruitment, or at any time after she

 8   committed to Stanford, that cancelling the Synchronized Swimming team was a possibility.

 9            96.      Ms. Brieant would not have applied to Stanford if the University did not have a Varsity

10   synchronized swimming team and did not recruit her to be a part of that team.

11            97.      In 2021, Stanford’s Synchronized Swimming team won its ninth National

12   Championship in program history.

13            98.      The team has produced eight Olympians, including a gold medal winner and two

14   bronze medal winners.

15            99.      Upon information and belief, the annual budget for Synchronized Swimming is

16   approximately $200,000. Stanford has refused to continue the team beyond the current academic year.

17       G.         Plaintiff Haley Koo – Women’s Fencing

18            100.     Plaintiff Haley Koo is a Freshman who participates in the Foil competition for

19   Stanford’s Varsity Women’s Fencing team.

20            101.     Ms. Koo is a citizen of New Jersey.

21            102.     Having recently completed her Freshman season, Ms. Koo has at least four years of

22   athletic eligibility remaining.

23            103.     In high school, Ms. Koo was a First-Team All-State Fencer, a bronze medalist at the

24   2018 Pan American Games, and one of the top female fencers in the nation for her age group.

25            104.     As a result of these achievements, Ms. Koo was recruited by several universities to

26   participate on their Varsity fencing teams, including Northwestern University, Cornell University,

27   Stanford, Notre Dame University, Duke University, and Brown University.

28

                                                      13
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 14 of 50



 1           105.    In or around late 2018 and early 2019—when Stanford was aware that it would be

 2   eliminating numerous Varsity sports and was actively considering eliminating Women’s Fencing—

 3   Ms. Koo was heavily recruited by Stanford’s Fencing coaches to join the program.

 4           106.    Ms. Koo committed to Stanford in June 2019 because of the University’s outstanding

 5   academics and athletics programs, and in particular, the Varsity Women’s Fencing team, which is

 6   regarded as the top program on the west coast.

 7           107.    When Stanford reviewed and approved Ms. Koo’s application for admission to the

 8   University, Stanford was aware that a key reason that Ms. Koo applied for admission (and eventually

 9   enrolled at Stanford) was because she understood she would have the opportunity to be a member of

10   the Varsity Women’s Fencing program for the duration of her enrollment at Stanford and/or the

11   duration of her athletic eligibility.

12           108.    No one at Stanford—including the administration, the Athletics Department or Ms.

13   Koo’s coaches—ever stated or even suggested during her recruitment, or at any time after she

14   committed to Stanford, that cancelling the Women’s Fencing team was a possibility.

15           109.    Had Ms. Koo known that Stanford was considering the elimination of the Varsity

16   Women’s Fencing team, she would have chosen to attend another university.

17           110.    Ms. Koo completed her Freshman season on Stanford’s Varsity Women’s Fencing

18   team with an overall record of 28-8 and was the top women’s foil placer at the Western Invitational.

19           111.    In March 2021, Ms. Koo was crowned an All-American at the National College

20   Fencing Championships. All four freshmen on Stanford’s Fencing team, including Ms. Koo, were

21   named All-Americans.

22           112.    In its history, Stanford’s Fencing program has produced seven Olympians and nine

23   National Champions.

24           113.    Upon information and belief, the annual budget for Fencing for both the men’s and

25   women’s rosters, which largely operate as a single team, is approximately $225,000.

26           114.    Upon information and belief, before the cuts, Fencing was almost entirely self-funded,

27   boasting a $3 million endowment. Despite this endowment, Stanford has refused to continue the team

28   beyond the current academic year.

                                                    14
                                                 COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 15 of 50



 1       H.      Plaintiff Evan Kai Rayle – Men’s Fencing

 2            115.   Plaintiff Evan Kai Rayle is an incoming Freshman on Stanford’s Varsity Men’s

 3   Fencing team.

 4            116.   Mr. Rayle is a citizen of Oregon.

 5            117.   Mr. Rayle has at least four years of athletic eligibility remaining.

 6            118.   In high school, Mr. Rayle was ranked top ten in the nation for fencing in the “Under

 7   16” age group category and top twenty in the nation in the “Under 19” age group category.

 8            119.   As a result of these achievements, Mr. Rayle was in recruiting discussions with Duke

 9   University, Stanford and the University of North Carolina-Chapel Hill.

10            120.   In or around late 2018 and early 2019—when Stanford was aware that it would be

11   eliminating numerous Varsity sports and was actively considering eliminating Men’s Fencing—Mr.

12   Rayle was heavily recruited by Stanford’s Fencing coaches to join the program.

13            121.   Mr. Rayle committed to Stanford in July 2019 because he believed that it provided the

14   perfect combination of academics and athletics, including the opportunity to compete for one of the

15   top fencing programs on the west coast.

16            122.   When Stanford reviewed and approved Mr. Rayle’s application to enroll at the

17   University, Stanford was aware that a key reason that Mr. Rayle applied for admission was because

18   he understood he would have the opportunity to be a member of the Varsity Men’s Fencing program

19   for the duration of his enrollment at Stanford and/or the duration of his athletic eligibility.

20            123.   No one at Stanford—including the administration, the Athletics Department or Mr.

21   Rayle’s coaches—ever stated or even suggested during his recruitment, or at any time after he

22   committed to Stanford, that cancelling the Men’s Fencing team was a possibility.

23            124.   Had Mr. Rayle known that Stanford was considering the elimination of the Varsity

24   Men’s Fencing team, he would have chosen to attend another university.

25            125.   Two members of the Men’s Fencing team qualified for, and competed in, the National

26   Collegiate Championships in 2021.

27            126.   In its history, Stanford’s Fencing program has produced seven Olympians and nine

28   National Champions.

                                                     15
                                                  COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 16 of 50



 1           127.   Upon information and belief, the annual budget for Fencing for both the men’s and

 2   women’s rosters, which largely operate as a single team, is approximately $225,000.

 3           128.   Upon information and belief, before the cuts, Fencing was almost entirely self-funded,

 4   boasting a $3 million endowment. Despite this endowment, Stanford has refused to continue the team

 5   beyond the current academic year.

 6      I.      Defendant Stanford

 7           129.   Defendant Stanford is a private university located in Santa Clara County, California,

 8   authorized to exercise corporate powers and privileges by the State of California.

 9           130.   Stanford is a citizen of California.

10           131.   Upon information and belief, Stanford has an endowment of $28.9 billion, 4.9 percent

11   of which is spent on University operations each year.

12           132.   In addition to its multi-billion-dollar general University endowment, Stanford has a

13   standalone, nine-figure endowment designated specifically for athletics.

14           133.   Upon information and belief, as of 2016, the athletic-specific endowment was valued

15   at $570 million.

16           134.   According to the most recent Stanford Athletics Annual Report available, the Athletics

17   Department generated $34.7 million in revenue from its athletic-specific endowment during the 2018-

18   19 academic year.

19           135.   Stanford has publicly stated that by eliminating the eleven cut sports, the University

20   will save a total of $8 million per year, or approximately $727,000 per team.

21           136.   According to its most recently filed Internal Revenue Service Form 990, Stanford

22   President Marc Tessier-Lavigne earned approximately $1.2 million in reportable compensation and

23   approximately $430,000 in other compensation from Stanford during the University’s 2018 fiscal year.

24           137.   According to the same document, Stanford’s Head Football Coach, David Shaw,

25   earned approximately $4.5 million in reportable compensation and approximately $305,000 in other

26   compensation during the University’s 2018 fiscal year.

27           138.   Upon information and belief, Stanford does not publicly disclose the individual

28   compensation of the University’s other Athletics Department employees, including the compensation

                                                    16
                                                 COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 17 of 50



 1   for Athletics Director Muir.        However, public information indicates that Athletics Director

 2   compensation for other members of Stanford’s NCAA athletic conference (the Pac-12) is between

 3   $700,000 and $1.2 million annually, including bonuses. Upon information and belief, Mr. Muir’s

 4   annual compensation is at or above the top end of that range.

 5           139.    Upon information and belief, the Stanford Athletics Department spent $71.6 million

 6   dollars on Athletics Department employee compensation and benefits in fiscal year 2020, an

 7   approximately 84 percent increase from the $38.8 million spent on Athletics Department employee

 8   compensation and benefits in fiscal year 2012.

 9                                   III.       JURISDICTION AND VENUE
10           140.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1332.

11           141.    Plaintiffs are citizens of Canada, Illinois, Massachusetts, New Jersey, New York,

12   Oregon and Texas.

13           142.    Stanford is a citizen of the state of California.

14           143.    The amount in controversy in this action with respect to each Plaintiff substantially

15   exceeds $75,000, exclusive of interest and costs, because Stanford’s cost to continue each of the

16   Eliminated Programs for the duration of the respective Plaintiff’s enrollment at Stanford and/or the

17   duration of his or her athletic eligibility significantly exceeds $75,000 per program.

18           144.    In the alternative, the amount in controversy in this action with respect to each Plaintiff

19   individually substantially exceeds $75,000, exclusive of interest and costs, because (a) each Plaintiff’s

20   individual monetary damages if his or her team is eliminated will exceed $75,000; and (b) each

21   Plaintiff is individually entitled to punitive damages in excess of $75,000 as a result of Stanford’s

22   oppressive, fraudulent and malicious conduct alleged herein.

23           145.    This Court has personal jurisdiction over Stanford because Stanford’s principal place

24   of business is located in this District.

25           146.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

26   part of the events or omissions giving rise to the claims herein occurred in this District and because

27   Stanford is an institution domiciled and doing business in this District.

28

                                                      17
                                                   COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 18 of 50



 1                               IV.     INTRADISTRICT ASSIGNMENT

 2            147.   Assignment to the San Jose Division is proper. This action arises in substantial part

 3   out of events that occurred in Santa Clara County where Stanford is located.

 4                                  V.      FACTUAL BACKGROUND

 5       A.      Stanford Suddenly Announces the Cancellation of Eleven Varsity Programs.

 6            148.   On July 8, 2020, 240 Stanford student athletes from eleven Varsity sports received an

 7   ominous email from the University’s Athletics Department inviting them to a Zoom call approximately

 8   thirty minutes later.

 9            149.   During the call, which lasted less than ten minutes, Athletics Director Muir, an

10   authorized agent of Stanford, informed the student athletes that their Varsity athletics programs would

11   be cancelled following the 2020-21 academic year.

12            150.   While the student athletes, whose lives had suddenly been upended, were not given an

13   opportunity to ask Mr. Muir any questions until days later, within hours of the announcement, Mr.

14   Muir participated in a press conference with the media about the cuts.

15            151.   The reasons given for the cuts were vague, but during his brief Zoom call with the

16   student athletes, Mr. Muir referred to “budgetary pressures” and other financial considerations.

17            152.   Further, on July 8, 2020 Stanford published an open letter on its website announcing

18   the cuts to the broader Stanford community, which was authored by Stanford’s authorized agents,

19   President Tessier-Lavigne, Provost Persis Drell, and Athletics Director Muir. The Open Letter is

20   attached as Exhibit B. The Open Letter stated that the decision “[came] down primarily to finances

21   and competitive excellence. With so many varsity sports and limited financial resources, [Stanford]

22   would no longer be able to support a world-class athletics experience for [its] student-athletes without

23   making these changes.”

24            153.   The Open Letter contained an embedded link to an “FAQ” document that was

25   simultaneously published on Stanford’s website. The FAQ document is attached as Exhibit C. The

26   FAQ did not identify an author, but upon information and belief, it was approved for publication by

27   Messrs. Tessier-Lavigne, Drell and Muir.

28

                                                    18
                                                 COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 19 of 50



 1            154.   The FAQ stated that collectively, the eleven eliminated sports would save the

 2   University a total of $8 million per year, or approximately $727,000 per eliminated team.

 3            155.   According to Stanford’s approved Budget Plan for 2019-20, the University’s athletic

 4   budget for that year was $149 million.

 5            156.   Upon information and belief, Stanford’s general endowment is almost $29 billion and

 6   its separate athletic endowment is at least $570 million.

 7            157.   Based on this University-provided data, the cancellation of eleven sports resulted in the

 8   elimination of 28 percent of Stanford’s Varsity student athletes, while reducing Stanford’s athletics

 9   budget by approximately 5 percent.

10      B.       Stanford Refuses to Entertain Proposals to Continue the Eliminated Programs with
                 Self-Funding.
11
              158.   In light of Stanford’s stated rationale that the cancellation of the Varsity teams was
12
     financially motivated, the eleven discontinued programs quickly mobilized to secure funding in order
13
     to become fully self-sustaining. Within weeks, and without any support from the University, the
14
     eleven teams secured approximately $40 million in pledges, which would bring the total endowment
15
     for the eliminated sports to nearly $54 million.
16
              159.   Despite this unprecedented fundraising effort to save the eleven cancelled programs,
17
     Stanford refused to agree to continue any of the teams. Instead, the University stood by its statement
18
     in the FAQ that “[t]he decisions to reduce [its] sports offerings are final.” Id.
19
              160.   Further efforts to save the teams have been made by Stanford alumni, who created a
20
     group called “36 Sports Strong,” representing all thirty-six Varsity athletic programs at the University.
21
     36 Sports Strong has advocated for the continuation of the eleven cancelled programs and has
22
     developed a comprehensive plan for each of the eliminated programs to fully self-endow within five
23
     years.
24
              161.   Representatives of 36 Sports Strong met with University officials on at least three
25
     occasions to discuss the group’s self-endowment proposal: first on December 30, 2020 with the
26
     Stanford Board of Trustees; again on February 9, 2021 with Provost Drell; and most recently, on April
27
     13, 2021 with President Tessier-Lavigne.
28

                                                     19
                                                  COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 20 of 50



 1            162.   During these meetings, Stanford refused to explain why 36 Sports Strong’s self-

 2   endowment proposal would not address Stanford’s stated financial reasons for eliminating the eleven

 3   teams.

 4      C.       For Years, Stanford Has Been Surreptitiously Planning to Eliminate a Number of
                 Its Varsity Teams.
 5
              163.   Stanford’s plan to eliminate numerous Varsity programs was developed in secrecy for
 6
     as many as four years prior to its cancellation of the teams.
 7
              164.   On or around July 8, 2020, Stanford’s Executive Associate Athletics Director Heather
 8
     Owen, an authorized agent of the University, told the Field Hockey team that the decision to eliminate
 9
     Varsity programs “had been in the making for several years.”
10
              165.   On March 10, 2021, Executive Associate Athletics Director and Chief Financial Officer
11
     Brian Talbott, an authorized agent of the University, stated to Ms. Koo’s parents that a five-person
12
     executive team (which included Mr. Talbott) had been discussing the financial challenges facing the
13
     University and how to deal with them, including the possibility of cutting varsity programs, for as
14
     many as four years prior to Stanford’s July 8, 2020 announcement.
15
              166.   Stanford’s Open Letter and FAQ document reaffirmed that the University undertook a
16
     years-long process. For example, the documents note that the decision to eliminate sports came after
17
     “deliberative and detailed discussions for several years” and that the selection of which programs to
18
     eliminate was “decided upon after a comprehensive evaluation.”
19
              167.   On or around July 13, 2020, Athletics Director Muir told members of the Women’s
20
     Lightweight Rowing team that the decision “certainly took some time and effort,” that the University
21
     had “projected in the last few years [that it] would have a structural deficit” that would need to be
22
     addressed, and that Stanford had been considering discontinuing numerous Varsity sports “for quite
23
     some time.”
24
              168.   In a December 16, 2020 letter from Stanford President Tessier-Lavigne, Provost Drell
25
     and Athletics Director Muir to representatives of 36 Sports Strong, the University stated that the
26
     decision was reached “[a]fter extensive analysis and deliberations involving Athletics leaders, senior
27

28

                                                    20
                                                 COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 21 of 50



 1   University leaders, the entire Board of Trustees, and many other stakeholders and industry experts.”

 2   Ex. A.

 3      D.       Stanford Intentionally Concealed Its Plan to Eliminate Teams.
 4            169.   Until the moment that Stanford announced the elimination of Plaintiffs’ Varsity
 5   programs, the University proceeded with “business as usual.” Stanford deliberately concealed from
 6   Plaintiffs and their families that it was planning for, or even seriously considering, a substantial
 7   reduction in its Varsity teams.
 8            170.   The University has admitted that its clandestine approach was intentional. As President
 9   Tessier-Lavigne, Provost Drell and Athletics Director Muir wrote in the December 16 Letter:
10            Although such consultation [with the student athletes and recruits affected by the cuts]
              would seem appropriate in principle, there is no practical way of executing such a
11            protracted approach without triggering extreme uncertainty and, likely, animosity that
              would lead to an exodus of student-athletes, coaches, and recruits across many sports (not
12            just the eleven), with lasting, damaging effect. For this reason, and because we were,
              unfortunately, confident that this decision was necessary, we proceeded in the way we did,
13            relying on the confidential consultation of many people who were well-positioned to
              understand the issues and the implications of the various options under consideration.
14
     Ex. A
15
              171.   Upon information and belief, an internal talking points memorandum distributed by the
16
     University to Athletics Department administrators on or around July 8, 2020 contained a nearly
17
     verbatim explanation for Stanford’s secrecy. The University instructed its administrators to relay this
18
     explanation when asked why Stanford concealed its plans from athletes and their families until the
19
     July 8 announcement. Upon information and belief, the internal talking points memorandum was
20
     authorized for distribution by Messrs. Tessier-Lavigne, Drell and Muir.
21
              172.   Stanford has thus admitted that it deliberately hid the ball from Plaintiffs because the
22
     University knew that if Plaintiffs were aware that the University was considering the elimination of
23
     their Varsity programs, Plaintiffs would have made different life decisions about whether to enroll or
24
     remain at Stanford.
25
              173.   Instead of providing what it knew to be critical information about the future of
26
     Plaintiff’s Varsity programs to Plaintiffs, no one at Stanford—including the administration, the
27
     Athletics Department or any of Plaintiffs’ coaches—ever stated or even suggested during their
28

                                                    21
                                                 COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 22 of 50



 1   respective recruitment, or at any time after they committed to Stanford, that cancelling any of the

 2   Eliminated Programs was a possibility. To the contrary, Stanford affirmatively misrepresented the

 3   state of the Eliminated Programs, concealed its plans, and remained silent as Plaintiffs relied on

 4   misleading—and at times, blatantly false—statements provided by the University and its agents about

 5   the future of these sports.

 6          174.    When Stanford was aware that it would be eliminating numerous Varsity sports and

 7   was actively considering cutting the Eliminated Programs, the University affirmatively encouraged,

 8   funded, and supported recruiting efforts by the Eliminated Programs’ coaches. Upon information and

 9   belief, Stanford was aware that these coaches would explicitly and implicitly inform recruits, including

10   Plaintiffs, that the Eliminated Programs would continue for at least the duration of each Plaintiff’s

11   enrollment at Stanford and/or for the duration of his or her athletic eligibility.

12          175.    Upon information and belief, Stanford continued to fund and support these recruiting

13   efforts and authorized the coaches to speak to recruits, including Plaintiffs, as agents of the University.

14   For example, Stanford maintained the recruiting budgets of each Eliminated Program and paid for

15   travel, lodging, meal and incidental expenses for both coaches and recruits, including Plaintiffs. In

16   addition, Stanford provided coaches of the Eliminated Programs with on-campus resources for

17   recruiting, including access to recruiting databases and priority access to admissions decisionmakers,

18   and also encouraged coaches to invite recruits, including Plaintiffs, to visit Stanford’s campus and to

19   apply to the University for admission.

20          176.    During these recruiting efforts, coaches of the Eliminated Programs, as agents of the

21   University, represented to Plaintiffs that their respective Varsity program would continue for the

22   duration of his or her enrollment at Stanford and/or the duration of his or her athletic eligibility.

23          177.    For example, in or around January 2019—when Stanford was aware that it would be

24   eliminating numerous Varsity sports and was actively considering eliminating Field Hockey—in an

25   effort to induce Ms. Guden to enroll at Stanford and forgo opportunities to enroll at the other

26   universities that offered her athletic scholarships, Ms. Guden was informed by Coach Danielson, as

27   an authorized agent of the University, that if she chose to enroll at Stanford, Ms. Guden would have

28

                                                     22
                                                  COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 23 of 50



 1   the opportunity to increase the amount of her partial athletic scholarship based on her on-field

 2   performance.

 3           178.   Ms. Guden relied on Coach Danielson’s statement as an affirmative commitment of the

 4   University to provide Ms. Guden the opportunity to participate on Stanford’s Varsity Field Hockey

 5   team for the duration of her enrollment at Stanford and/or the duration of her athletic eligibility and,

 6   in turn, the opportunity to earn an increase in the athletic financial aid that Stanford would provide to

 7   her.

 8           179.   Upon information and belief, Stanford knew that Ms. Guden understood Coach

 9   Danielson’s statement to be a representation that Stanford would continue the Varsity Field Hockey

10   team for the duration of Ms. Guden’s enrollment at Stanford and/or the duration of her athletic

11   eligibility, and that Ms. Guden would have the opportunity during that period to earn an increase in

12   the athletic financial aid that Stanford would provide to her.

13           180.   In or around April 2020—when Stanford was aware that it would be eliminating

14   numerous Varsity sports and was actively considering eliminating Field Hockey—Ms. Guden, along

15   with her Field Hockey teammates, were gathered on a Zoom call hosted by Coach Danielson, as an

16   authorized agent of Stanford, to discuss their preferred destination for the team’s pre-season training

17   trip during the 2022-23 academic year.

18           181.   Ms. Guden relied on Coach Danielson’s statement as an affirmative commitment of the

19   University to provide Ms. Guden the opportunity to participate on Stanford’s Varsity Field Hockey

20   team for the duration of her enrollment at Stanford and/or the duration of her athletic eligibility.

21           182.   Upon information and belief, Stanford knew that Ms. Guden understood Coach

22   Danielson’s statements to be a representation that Stanford would continue the Varsity Field Hockey

23   team for the duration of Ms. Guden’s enrollment at Stanford and/or the duration of her athletic

24   eligibility.

25           183.   In or around June 2019—when Stanford was aware that it would be eliminating

26   numerous Varsity sports and was actively considering eliminating Wrestling—in an effort to induce

27   Mr. Stemmet to enroll at Stanford and forgo opportunities to enroll at the other universities that offered

28   him athletic scholarships, Mr. Stemmet was informed by Coach Blake, as an authorized agent of the

                                                     23
                                                  COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 24 of 50



 1   University, that if he enrolled at Stanford, Mr. Stemmet would have the opportunity to increase the

 2   amount of his partial athletic scholarship for his junior and senior seasons based on his wrestling

 3   performance during his freshman and sophomore years.

 4          184.    Mr. Stemmet relied on Coach Blake’s statement as an affirmative commitment of the

 5   University to provide Mr. Stemmet the opportunity to participate on Stanford’s Varsity Wrestling team

 6   for the duration of his enrollment at Stanford and/or the duration of his athletic eligibility and, in turn,

 7   the opportunity to earn an increase in the athletic financial aid that Stanford would provide to him.

 8          185.    Upon information and belief, Stanford knew that Mr. Stemmet understood Coach

 9   Blake’s statement to be a representation that Stanford would continue the Varsity Wrestling team for

10   the duration of Mr. Stemmet’s enrollment at Stanford and/or the duration of his athletic eligibility and

11   that Mr. Stemmet would have the opportunity during that period to earn an increase in the athletic

12   financial aid that Stanford would provide to him.

13          186.    On June 19, 2019—when Stanford was aware that it would be eliminating numerous

14   Varsity sports and was actively considering eliminating Wrestling—in an effort to induce Mr.

15   Stemmet to enroll at Stanford and forgo opportunities to enroll at the other Universities that offered

16   him athletic scholarships, Coach Blake, as an authorized agent of Stanford, texted Mr. Stemmet that

17   Stanford “would love nothing more than to have [Mr. Stemmet] repping the [Stanford] Cardinal over

18   the next 4-5 years.”

19          187.    Mr. Stemmet relied on Coach Blake’s statement as an affirmative commitment of the

20   University to provide Mr. Stemmet the opportunity to participate on Stanford’s Varsity Wrestling team

21   for the duration of his enrollment at Stanford and/or the duration of his athletic eligibility.

22          188.    Upon information and belief, Stanford knew that Mr. Stemmet understood Coach

23   Blake’s statement to be a representation that Stanford would continue the Varsity Wrestling team for

24   the duration of Mr. Stemmet’s enrollment at Stanford and/or the duration of his athletic eligibility.

25          189.    In early October 2018 during Mr. Lietzke’s on-campus recruiting visit—when Stanford

26   was aware that it would be eliminating numerous Varsity sports and was actively considering

27   eliminating Men’s Volleyball—in an effort to induce Mr. Lietzke to enroll at Stanford and forgo

28   opportunities to enroll at the other universities that offered him athletic scholarships, Athletics Director

                                                      24
                                                   COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 25 of 50



 1   Muir, as an authorized agent of Stanford, told Mr. Lietzke and other recruits that if they selected

 2   Stanford, it would be “the best four years of [their] lives.”

 3           190.   Mr. Lietzke relied on Mr. Muir’s statement as an affirmative commitment of the

 4   University to provide Mr. Lietzke the opportunity to participate on Stanford’s Varsity Men’s

 5   Volleyball team for the duration of his enrollment at Stanford and/or the duration of his athletic

 6   eligibility.

 7           191.   Upon information and belief, Stanford knew that Mr. Lietzke understood Mr. Muir’s

 8   statement to be a representation that Stanford would continue the Varsity Men’s Volleyball team for

 9   the duration of Mr. Lietzke’s enrollment at Stanford and/or the duration of his athletic eligibility.

10           192.   Stanford’s public statements and omissions were similarly misleading.

11           193.   Upon information and belief, prior to the July 8 announcement—when Stanford was

12   aware that it would be eliminating numerous Varsity sports and was actively considering cancelling

13   the Eliminated Programs—the Stanford Athletics webpages for each of the Field Hockey, Women’s

14   Squash, Men’s Volleyball, Wrestling, Women’s Lightweight Rowing, Synchronized Swimming, and

15   Women’s and Men’s Fencing teams continuously maintained a link to a “Recruiting Questionnaire.”

16   Upon information and belief, one or more Stanford Athletics Department employees is assigned and

17   authorized by the University to maintain and update each of the Eliminated Programs’ Athletics

18   webpages.

19           194.   The Recruiting Questionnaire is utilized by high school students who are interested in

20   participating on a Varsity team at Stanford. The Questionnaire enables prospective recruits to provide

21   basic biographical and athletic information to teams’ coaches so that the athlete can be considered for

22   a roster spot on the team in future years.

23           195.   By maintaining a Recruiting Questionnaire link on these teams’ webpages, Stanford

24   overtly indicated to the Plaintiffs that their programs would continue for years to come and would

25   therefore need to recruit athletes to participate on the team in those future years.

26           196.   Upon information and belief, prior to the July 8 announcement—when Stanford was

27   aware that it would be eliminating numerous Varsity sports and was actively considering cancelling

28

                                                     25
                                                  COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 26 of 50



 1   the Eliminated Programs—Stanford publicly and repeatedly solicited donations for the Eliminated

 2   Programs, indicating that contributions would support the Eliminated Programs in future seasons.

 3          197.    On March 5, 2020—when Stanford was aware that it would be eliminating numerous

 4   Varsity sports and was actively considering cancelling the Wrestling program—an article authored by

 5   Stanford’s Executive Editorial Producer, David Kiefer, an authorized agent of the University, and

 6   published on Stanford’s website entitled “Prodigy,” profiled freshman wrestler Shane Griffith. The

 7   article highlighted that Mr. Griffith was “pursued by all the powerhouse programs” but he “chose to

 8   be a centerpiece in helping build Stanford into an elite program.”

 9          198.    By electing to highlight Mr. Griffith’s intention to “build Stanford into an elite

10   program,” Stanford overtly indicated that Wrestling would continue as a Varsity program at Stanford

11   for years to come.

12          199.    On April 18, 2020—when Stanford was aware that it would be eliminating numerous

13   Varsity sports and was actively considering cancelling the Men’s Volleyball program—Stanford

14   published an article on its website entitled “Cardinal Signs Kelly,” announcing that Chris Kelly had

15   committed to the program, joining three other members of “Stanford’s incoming class of 2024.” The

16   article does not identify an individual author and instead lists “Stanford Athletics” in the byline.

17          200.    By electing to highlight Mr. Kelly’s commitment to enroll as part of Stanford’s class

18   of 2024, Stanford indicated that Men’s Volleyball would continue as a Varsity program at Stanford

19   for years to come.

20          201.    On April 13, 2020—when Stanford was aware that it would be eliminating numerous

21   Varsity sports and was actively considering cancelling the Women’s Lightweight Rowing program—

22   Stanford Athletics published a lengthy profile of the team’s fundraising effort for Feeding America,

23   entitled “Together While Apart.” The article was authored by Mr. Kiefer. Ms. Molins was quoted in

24   the article, noting that “in order to have a group of girls return a long time from now, still eager to stay

25   in shape and get right back at it, you have to really love the sport and love the people that you’re with.”

26           202.    By electing to utilize Ms. Molins’ quote, Stanford indicated that Women’s Lightweight

27   Rowing would continue as a Varsity program at Stanford for years to come.

28

                                                      26
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 27 of 50



 1          203.   Upon information and belief, during the three to four years that Stanford was aware

 2   that it would be eliminating numerous Varsity sports and was actively considering cancelling the

 3   Eliminated Programs, Stanford published similarly misleading articles on its athletics website with

 4   respect to each of the Eliminated Programs.

 5          204.   A web archive capture of the “Athletics and Recreation” page of Stanford’s

 6   Undergraduate Admissions website from June 29, 2020 shows that the University expressly advertised

 7   that “the Stanford Athletic Department offers 36 varsity sports—20 for women, 16 for men and one

 8   coed—with approximately 900 students participating.” 2 Upon information and belief, one or more

 9   Stanford Office of Undergraduate Admissions employees is assigned by the University to maintain

10   and update the Undergraduate Admissions website.

11          205.   A web archive of the same website shows that the same statement appeared on the site

12   on July 17, 2017. 3 Upon information and belief, the statement remained on Stanford’s website through

13   and including July 8, 2020.

14          206.   Today, the website is conspicuously different. It notes that “[i]n 2020-2021, the

15   Stanford Athletic Department offers 36 varsity sports—20 for women, 16 for men and one coed—

16   with approximately 900 students participating.” 4

17          207.   Upon information and belief, Stanford made this critical change to its website after the

18   July 8 announcement because it knew that the original language conveyed to current and prospective

19   students that the University would maintain its thirty-six Varsity sports, including the Eliminated

20   Programs, for years to come.

21

22

23
     2   Athletics & Recreation, Stanford Undergraduate Admission (Dec. 20, 2019),
24   https://web.archive.org/web/20200629041149/https://admission.stanford.edu/student/athletics/interc
     ollegiate.html (accessed June 29, 2020).
25   3   Athletics & Recreation, Stanford Undergraduate Admission (July 14, 2016),
26   https://web.archive.org/web/20170717111824/https://admission.stanford.edu/student/athletics/interc
     ollegiate.html (accessed July 17, 2017).
27   4   Athletics & Recreation, Stanford Undergraduate Admission (Mar. 19, 2021),
     https://admission.stanford.edu/student/athletics/intercollegiate.html (accessed Apr. 30, 2021)
28   (emphasis added).
                                                   27
                                                COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 28 of 50



 1            208.      In making their decisions to attend or remain at Stanford, Plaintiffs relied on Stanford’s

 2   public representations that it would continue all of its Varsity sports. Each Plaintiff would have chosen

 3   a different school had he or she known that their team might be eliminated.

 4       E.          Stanford Contractually Committed to Continue the Eliminated Sports for the
                     Duration of Plaintiffs’ Enrollment at the University and/or the Duration of Their
 5
                     Athletic Eligibility.
 6
                i.      The Bicknell Athletic Financial Aid Agreement
 7
              209.      On April 20, 2020—when Stanford was aware that it would be eliminating numerous
 8
     Varsity sports and was actively considering eliminating Women’s Squash—Stanford sent Plaintiff
 9
     Lucia Bicknell a “2020-2024 Multi-Year Athletic Financial Aid Agreement.”
10
              210.      The Bicknell Athletic Financial Aid Agreement was signed by Athletics Director Muir
11
     and Director of Financial Aid Karen Cooper, as authorized agents of the University, and offered Ms.
12
     Bicknell $10,000 per academic year from 2020-21 through 2023-24 in exchange for her agreement to
13
     enroll at the University and participate on the Women’s Squash team. Further, the Bicknell Athletic
14
     Financial Aid Agreement expressly stated that Stanford would continue to provide Ms. Bicknell with
15
     $10,000 through the 2023-24 academic year “as long as” Ms. Bicknell, among other things, “ha[s]
16
     eligibility remaining in the sport noted on this agreement [i.e., Squash]”; is “in compliance with
17
     eligibility requirements of Stanford, the Pac-12 Conference, and the NCAA”; and is “in compliance
18
     with all rules, policies and practices established by Stanford University and Stanford Athletics.”
19
              211.      Upon information and belief, Stanford knew that Ms. Bicknell understood the Bicknell
20
     Athletic Financial Aid Agreement to be an offer for her to participate on the Varsity Women’s Squash
21
     team for the duration of her enrollment at Stanford and/or the duration of her athletic eligibility and to
22
     receive an athletic scholarship of $10,000 per academic year in exchange for Ms. Bicknell’s agreement
23
     to enroll at, and pay the remaining balance of her tuition to, the University.
24
              212.      At no time did Stanford inform Ms. Bicknell that it would be eliminating numerous
25
     Varsity teams or that it was actively considering the elimination of the Women’s Squash team.
26
              213.      On April 21, 2020, in reliance on the University’s representations, Ms. Bicknell
27
     executed the Bicknell Athletic Financial Aid Agreement and accepted Stanford’s offer.
28

                                                        28
                                                     COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 29 of 50



 1            ii.   The Guden Athletic Financial Aid Agreement
 2          214.    On November 13, 2019—when Stanford was aware that it would be eliminating

 3   numerous Varsity sports and was actively considering eliminating Field Hockey—Stanford sent

 4   Plaintiff Caroline Guden a “2020-2024 Multi-Year Athletic Financial Aid Agreement.”

 5          215.    The Guden Athletic Financial Aid Agreement was signed by Stanford Athletics

 6   Director Muir and Director of Financial Aid Cooper, as authorized agents of the University, and

 7   offered Ms. Guden a 100 percent athletic scholarship for academic years 2020-21 and 2022-23 and no

 8   scholarship for academic years 2021-22 and 2023-24 in exchange for her agreement to enroll at the

 9   University and participate on the Field Hockey team. Further, the Guden Athletic Financial Aid

10   Agreement expressly stated that Stanford would continue to provide Ms. Guden with these agreed-

11   upon scholarship amounts through the 2023-24 academic year “as long as” Ms. Guden, among other

12   things, “ha[s] eligibility remaining in the sport noted on this agreement [i.e., Field Hockey]; is “in

13   compliance with eligibility requirements of Stanford, the Pac-12 Conference, and the NCAA”; and is

14   “in compliance with all rules, policies and practices established by Stanford University and Stanford

15   Athletics.”

16          216.    Upon information and belief, Stanford knew that Ms. Guden understood the Guden

17   Athletic Financial Aid Agreement to be an offer for her to participate on the Varsity Field Hockey

18   team for the duration of her enrollment at Stanford and/or the duration of her athletic eligibility and to

19   receive the agreed-upon athletic scholarship in exchange for Ms. Guden’s agreement to enroll at, and

20   pay the remaining balance of her tuition to, the University.

21          217.    At no time did Stanford inform Ms. Guden that it would be eliminating numerous

22   Varsity teams or that it was actively considering the elimination of the Field Hockey team.

23          218.    On November 14, 2019, in reliance on the University’s representations, Ms. Guden

24   executed the Guden Athletic Financial Aid Agreement and accepted Stanford’s offer.

25

26

27

28

                                                     29
                                                  COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 30 of 50



 1           iii.   The Lietzke Athletic Financial Aid Agreement
 2          219.    On November 14, 2018—when Stanford was aware that it would be eliminating

 3   numerous Varsity sports and was actively considering eliminating Men’s Volleyball—Stanford sent

 4   Plaintiff Nathan Lietzke a “2019-2023 Multi-Year Athletic Financial Aid Agreement.”

 5          220.    The Lietzke Athletic Financial Aid Agreement was signed by Athletics Director Muir

 6   and Director of Financial Aid Cooper, as authorized agents of the University, and offered Mr. Lietzke

 7   a 40 percent scholarship for the 2019-20 academic year and a 30 percent scholarship for the 2020-21

 8   through 2022-23 academic years in exchange for his agreement to enroll at the University and

 9   participate on the Men’s Volleyball team. Further, the Lietzke Athletic Financial Aid Agreement

10   expressly stated that Stanford would continue to provide Mr. Lietzke with the applicable 30 percent

11   or 40 percent scholarship through the 2022-23 academic year “as long as” Mr. Lietzke, among other

12   things, “ha[s] eligibility remaining in the sport noted on this agreement [i.e., Men’s Volleyball]; is “in

13   compliance with eligibility requirements of Stanford, the Pac-12 Conference, and the NCAA”; and is

14   “in compliance with all rules, policies and practices established by Stanford University and Stanford

15   Athletics.”

16          221.    Upon information and belief, Stanford knew that Mr. Lietzke understood the Lietzke

17   Athletic Financial Aid Agreement to be an offer for him to participate on the Varsity Men’s Volleyball

18   team for the duration of his enrollment at Stanford and/or the duration of his athletic eligibility and to

19   receive the applicable 30 percent or 40 percent athletic scholarship each academic year in exchange

20   for Mr. Lietzke’s agreement to enroll at, and pay the remaining balance of his tuition to, the University.

21          222.    At no time did Stanford inform Mr. Lietzke that it would be eliminating numerous

22   Varsity teams or that it was actively considering the elimination of the Men’s Volleyball team.

23          223.    On November 15, 2018, in reliance on the University’s representations, Mr. Lietzke

24   executed the Lietzke Athletic Financial Aid Agreement and accepted Stanford’s offer.

25

26

27

28

                                                     30
                                                  COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 31 of 50



 1            iv.    The Stemmet Athletic Financial Aid Agreement
 2           224.    On November 13, 2019—when Stanford was aware that it would be eliminating

 3   numerous Varsity sports and was actively considering eliminating Wrestling—Stanford sent Plaintiff

 4   Nick Stemmet a “2020-2024 Multi-Year Athletic Financial Aid Agreement.”

 5           225.    The Stemmet Athletic Financial Aid Agreement was signed by Athletics Director Muir

 6   and Director of Financial Aid Cooper, as authorized agents of the University and offered Mr. Stemmet

 7   an athletic scholarship during the 2020-21 academic year to cover only the cost of his “Books” and a

 8   100 percent athletic scholarship in the 2021-22 academic year in exchange for his agreement to enroll

 9   at the University and participate on the Wrestling team. Further, the Stemmet Athletic Financial Aid

10   Agreement expressly stated that Stanford would continue to provide Mr. Stemmet with the agreed-

11   upon scholarships “as long as” Mr. Stemmet, among other things, “ha[s] eligibility remaining in the

12   sport noted on this agreement [i.e., Wrestling]; is “in compliance with eligibility requirements of

13   Stanford, the Pac-12 Conference, and the NCAA”; and is “in compliance with all rules, policies and

14   practices established by Stanford University and Stanford Athletics.”

15           226.    Upon information and belief, Stanford knew that Mr. Stemmet understood the Stemmet

16   Athletic Financial Aid Agreement to be an offer for him to participate on the Varsity Wrestling team

17   for the duration of his enrollment at Stanford and/or the duration of his athletic eligibility and to receive

18   the agreed-upon an athletic scholarship in exchange for Mr. Stemmet’s agreement to enroll at, and pay

19   the remaining balance of his tuition to, the University.

20           227.    At no time did Stanford inform Mr. Stemmet that it would be eliminating numerous

21   Varsity teams or that it was actively considering the elimination of the Wrestling team.

22           228.    On November 13, 2019, in reliance on the University’s representations, Mr. Stemmet

23   executed the Stemmet Athletic Financial Aid Agreement and accepted Stanford’s offer.

24             v.    The Molins Commitment Letter
25           229.    On November 8, 2017—when Stanford was aware that it would be eliminating
26   numerous Varsity sports and was actively considering eliminating Women’s Lightweight Rowing—
27

28

                                                      31
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 32 of 50



 1   Stanford sent Plaintiff Emily Molins a letter, frequently referred to in college athletics as a

 2   “Commitment Letter.”

 3           230.   The Molins Commitment Letter was signed by Women’s Lightweight Rowing Coach,

 4   Kate Bertko, an authorized agent of the University, and requested that Ms. Molins sign the document

 5   to affirm her “intention of attending Stanford University and being a member of the [Women’s

 6   Lightweight Rowing] program.” The Molins Commitment Letter noted that Ms. Molins was “critical

 7   to [the Women’s Lightweight Rowing team] recruiting class,” encouraged Ms. Molins to publicly

 8   announce her decision to enroll at Stanford and join the Varsity Women’s Lightweight Rowing team,

 9   and promised that Stanford was “dedicated to giving [its] very best efforts in developing [Ms. Molins’]

10   academic and athletic abilities.”

11           231.   Upon information and belief, Stanford knew that Ms. Molins understood the Molins

12   Commitment Letter to be an offer for her to participate on the Varsity Women’s Lightweight Rowing

13   team for the duration of her enrollment at Stanford and/or the duration of her athletic eligibility, in

14   exchange for Ms. Molins’ agreement to enroll at, and pay tuition to, the University.

15           232.   At no time did Stanford inform Ms. Molins that it would be eliminating numerous

16   Varsity teams or that it was actively considering the elimination of the Women’s Lightweight Rowing

17   team.

18           233.   In reliance on the University’s representations, Ms. Molins accepted Stanford’s offer.

19            vi.   The Koo Early Admission Letter
20           234.   In August 2019—when Stanford was aware that it would be eliminating numerous
21   Varsity sports and was actively considering eliminating Women’s Fencing—Stanford sent Plaintiff
22   Haley Koo a letter informing her that Stanford’s athletic-based early review of her admission
23   application had been approved.
24           235.   The Koo Early Admission Letter was signed by Richard H. Shaw, Stanford’s Dean of
25   Admission and Financial Aid, an authorized agent of the University, with a copy sent to Lisa
26   Posthumus, Stanford’s Head Fencing Coach. The Koo Early Admission Letter noted that “[i]t [was]
27   a tribute to [Ms. Koo’s] outstanding achievements as a student-athlete that [Stanford’s] Department of
28

                                                    32
                                                 COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 33 of 50



 1   Athletics ha[d] requested an early review of [Ms. Koo’s] application for admission to Stanford” and

 2   that Stanford had approved her admission “well ahead of [its] regular notification period,” which is

 3   “in early April 2020 [for] other students.”

 4          236.    Upon information and belief, Stanford knew that Ms. Koo understood the Koo Early

 5   Admission Letter to be an offer for her to participate on the Varsity Women’s Fencing team for the

 6   duration of her enrollment at Stanford and/or the duration of her athletic eligibility, in exchange for

 7   Ms. Koo’s agreement to enroll at, and pay tuition to, the University.

 8          237.    At no time did Stanford inform Ms. Koo that it would be eliminating numerous Varsity

 9   teams or that it was actively considering the elimination of the Women’s Fencing team.

10          238.    In reliance on the University’s representations, Ms. Koo enrolled at Stanford and

11   accepted the University’s offer.

12           vii.   The Rayle Early Admission Letter
13          239.    In October 2019—when Stanford was aware that it would be eliminating numerous
14   Varsity sports and was actively considering eliminating Men’s Fencing—Stanford sent Plaintiff Evan
15   Kai Rayle a letter informing him that Stanford’s athletic-based early review of his admission
16   application had been approved.
17          240.    The Rayle Early Admission Letter was signed by Dean Shaw, an authorized agent of
18   the University, with a copy sent to Coach Posthumus. The Rayle Early Admission Letter noted that
19   “[i]t [was] a tribute to [Mr. Rayle’s] outstanding achievements as a student-athlete that [Stanford’s]
20   Department of Athletics ha[d] requested an early review of [Mr. Rayle’s] application for admission to
21   Stanford” and that Stanford had approved his admission “well ahead of [its] regular notification
22   period,” which is “in early April 2020 [for] other students.”
23          241.    Upon information and belief, Stanford knew that Mr. Rayle understood the Rayle Early
24   Admission Letter to be an offer for him to participate on the Varsity Men’s Fencing team for the
25   duration of his enrollment at Stanford and/or the duration of his athletic eligibility, in exchange for
26   Mr. Rayle’s agreement to enroll at, and pay tuition to, the University.
27

28

                                                      33
                                                   COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 34 of 50



 1           242.     At no time did Stanford inform Mr. Rayle that it would be eliminating numerous

 2   Varsity teams or that it was actively considering the elimination of the Men’s Fencing team.

 3           243.     In reliance on the University’s representations, Mr. Rayle enrolled at Stanford and

 4   accepted the University’s offer.

 5                                   FIRST CAUSE OF ACTION
                             FRAUD/INTENTIONAL MISREPRESENTATION
 6
                                         (as to all Plaintiffs)
 7           244.     Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
 8   allegation set forth in the preceding paragraphs of this Complaint.
 9           245.     For as many as four years prior to the July 8, 2020 announcement, Stanford had
10   knowledge that it would be eliminating numerous Varsity teams and that it was actively considering
11   the cancellation of each of the Eliminated Programs.
12           246.     Information that Stanford would be eliminating numerous Varsity teams and that it was
13   actively considering the cancellation of each of the Eliminated Programs was not reasonably available
14   to Plaintiffs.
15           247.     Stanford intentionally, or recklessly and without regard for the truth, misrepresented to
16   Plaintiffs that their respective Eliminated Programs would continue for the duration of Plaintiffs’
17   enrollment at Stanford and/or for the duration of his or her athletic eligibility by, among other things:
18   (a) maintaining active links to Recruiting Questionnaires on its website; (b) publishing articles and
19   information on its website indicating that the Eliminated Programs would continue for multiple years;
20   (c) advertising that the University sponsored thirty-six Varsity sports on its admissions website; (d)
21   publicizing that new recruits had committed to the Eliminated Programs, including for seasons that
22   Stanford knew the Eliminated Programs would not be competing; (e) instructing and permitting
23   coaches of the Eliminated Programs to proceed as if the teams would be continuing, including by
24   funding, encouraging and supporting recruiting efforts; (f) making statements to Ms. Guden and Mr.
25   Stemmet, through their respective coaches, that they would have the opportunity to increase their
26   athletic scholarships in future years based on their athletic performance; and (f) making statements to
27

28

                                                      34
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 35 of 50



 1   Mr. Stemmet and Mr. Lietzke, during their recruitment, indicating that each of his Varsity programs

 2   would last for the duration of his athletic eligibility.

 3           248.    Stanford knew that its representations were false or lacked regard for the truth.

 4           249.    In the December 16, 2020 Letter and in its internally distributed talking points

 5   memorandum, Stanford admitted that it intentionally concealed information that it would be

 6   eliminating numerous Varsity teams and that it was actively considering the cancellation of each of

 7   the Eliminated Programs because Stanford knew that the truth would have been material to, and would

 8   have altered, Plaintiffs’ decision-making.

 9           250.    Stanford admitted that it was incentivized to conceal this critical information from

10   Plaintiffs and to instead misrepresent the future of the Eliminated Programs to avoid uncertainty,

11   animosity, and an exodus of student athletes, coaches, and recruits across many sports, including

12   Plaintiffs.

13           251.    Stanford’s misrepresentations were intended to deceive and induce, and did deceive

14   and induce, Plaintiffs to rely on the mistaken belief that each of their Varsity programs would continue

15   for the duration of their enrollment at Stanford and/or for the duration of their athletic eligibility when

16   evaluating whether to enroll or remain at Stanford.

17           252.    Plaintiffs reasonably and justifiably relied on Stanford’s misrepresentations when

18   Plaintiffs understood that each of their Varsity programs would continue for the duration of their

19   enrollment at Stanford and/or for the duration of their athletic eligibility.

20           253.    Stanford’s misrepresentations were material in that had Plaintiffs been aware that

21   Stanford would be eliminating numerous Varsity teams and that it was actively considering the

22   cancellation of each of the Eliminated Programs, Plaintiffs would have taken different actions when

23   determining whether to enroll or remain at Stanford.

24           254.    As a result of Stanford’s misrepresentations, Plaintiffs elected to enroll and/or remain

25   at Stanford under the mistaken belief that each of their Varsity programs would continue for the

26   duration of their enrollment at Stanford and/or for the duration of their athletic eligibility.

27

28

                                                      35
                                                   COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 36 of 50



 1           255.    As a result of Stanford’s misrepresentations, if Stanford is not enjoined to maintain the

 2   status quo, each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful

 3   actions.

 4           256.    If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

 5   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

 6   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

 7   developed friendships, support systems and other tangible and intangible connections at Stanford with

 8   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

 9   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

10   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

11   develop those friendships, relationships, and other tangible and intangible connections at another

12   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

13   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

14   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

15   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

16   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

17   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

18   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

19   that he or she can never recapture, including winning championships or athletics awards or, in some

20   cases, being invited to participate on national teams.

21                                      SECOND CAUSE OF ACTION
                                       FRAUDULENT CONCEALMENT
22
                                            (as to all Plaintiffs)
23           257.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
24   allegation set forth in the preceding paragraphs of this Complaint.
25           258.    For as many as four years prior to the July 8, 2020 announcement, Stanford had
26   knowledge that it would be eliminating numerous Varsity teams and that it was actively considering
27   the cancellation of each of the Eliminated Programs.
28

                                                       36
                                                    COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 37 of 50



 1           259.   Information that Stanford would be eliminating numerous Varsity teams and that it was

 2   actively considering the cancellation of the Eliminated Programs was not reasonably available to

 3   Plaintiffs.

 4           260.   Stanford did not disclose to Plaintiffs that it would be eliminating numerous Varsity

 5   teams or that it was actively considering the cancellation of each of the Eliminated Programs.

 6           261.   Stanford had a duty to disclose to Plaintiffs that it would be eliminating numerous

 7   Varsity teams and that it was actively considering the cancellation of each of the Eliminated Programs

 8   because Stanford knew that such information was material, was in the exclusive possession of

 9   Stanford, and was actively concealed by Stanford.

10           262.   Stanford’s active concealment was material in that had Plaintiffs been aware that

11   Stanford would be eliminating numerous Varsity teams and that it was actively considering the

12   cancellation of each of the Eliminated Programs, Plaintiffs would have taken different actions when

13   determining whether to enroll or remain at Stanford.

14           263.   In its December 16, 2020 Letter and in its internally distributed talking points

15   memorandum, Stanford admitted that it intentionally concealed that it would be eliminating numerous

16   Varsity teams and that it was actively considering the cancellation of each of the Eliminated Programs

17   because Stanford knew that such information would have been material to, and would have altered,

18   Plaintiffs’ decision-making.

19           264.   Stanford admitted that it was incentivized to conceal this critical information from

20   Plaintiffs to avoid uncertainty, animosity, and an exodus of student athletes, coaches, and recruits

21   across many sports, including Plaintiffs.

22           265.   Stanford’s active concealment was intended to induce, and did induce, Plaintiffs to rely

23   on the mistaken belief that each of their Varsity programs would continue for the duration of their

24   enrollment at Stanford and/or for the duration of their athletic eligibility.

25           266.   As a result of Stanford’s concealment, Plaintiffs elected to enroll and/or remain at

26   Stanford under the mistaken belief that each of their Varsity programs would continue for the duration

27   of their enrollment at Stanford and/or for the duration of their athletic eligibility.

28

                                                      37
                                                   COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 38 of 50



 1           267.    As a result of Stanford’s concealment, if Stanford is not enjoined to maintain the status

 2   quo, each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful actions.

 3           268.    If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

 4   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

 5   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

 6   developed friendships, support systems and other tangible and intangible connections at Stanford with

 7   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

 8   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

 9   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

10   develop those friendships, relationships, and other tangible and intangible connections at another

11   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

12   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

13   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

14   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

15   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

16   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

17   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

18   that he or she can never recapture, including winning championships or athletics awards or, in some

19   cases, being invited to participate on national teams.

20                                       THIRD CAUSE OF ACTION
                                        FRAUDULENT INDUCEMENT
21
                                             (as to all Plaintiffs)
22           269.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
23   allegation set forth in the preceding paragraphs of this Complaint.
24           270.    For as many as four years prior to the July 8, 2020 announcement, Stanford had
25   knowledge that it would be eliminating numerous Varsity teams and that it was actively considering
26   the cancellation of each of the Eliminated Programs.
27

28

                                                       38
                                                    COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 39 of 50



 1           271.     Information that Stanford would be eliminating numerous Varsity teams and that it was

 2   actively considering the cancellation of each of the Eliminated Programs was not reasonably available

 3   to Plaintiffs.

 4           272.     Stanford intentionally, or recklessly and without regard for the truth, misrepresented to

 5   Plaintiffs that their respective Eliminated Programs would continue for the duration of Plaintiffs’

 6   enrollment at Stanford and/or for the duration of his or her athletic eligibility by, among other things:

 7   (a) maintaining active links to Recruiting Questionnaires on its website; (b) publishing articles and

 8   information on its website indicating that the Eliminated Programs would continue for multiple years;

 9   (c) advertising that the University sponsored thirty-six Varsity sports on its admissions website; (d)

10   publicizing that new recruits had committed to the Eliminated Programs, including for seasons that

11   Stanford knew the Eliminated Programs would not be competing; (e) instructing and permitting

12   coaches of the Eliminated Programs to proceed as if the teams would be continuing, including by

13   funding, encouraging and supporting recruiting efforts; (f) making statements to Ms. Guden and Mr.

14   Stemmet, through their respective coaches, that they would have the opportunity to increase their

15   athletic scholarships in future years based on their athletic performance; and (f) making statements to

16   Mr. Stemmet and Mr. Lietzke, during their recruitment, indicating that each of his Varsity programs

17   would last for the duration of his athletic eligibility.

18           273.     Stanford knew that its representations were false or lacked regard for the truth.

19           274.     In the December 16, 2020 Letter and in its internally distributed talking points

20   memorandum, Stanford admitted that it intentionally misrepresented that it would be eliminating

21   numerous Varsity teams and that it was actively considering the cancellation of each of the Eliminated

22   Programs because Stanford knew that the truth would have been material to, and would have altered,

23   Plaintiffs’ decision-making.

24           275.     Stanford admitted that it was incentivized to conceal this critical information from

25   Plaintiffs and to instead misrepresent the future of the Eliminated Programs to avoid uncertainty,

26   animosity, and an exodus of student athletes, coaches, and recruits across many sports, including

27   Plaintiffs.

28

                                                      39
                                                   COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 40 of 50



 1          276.     Stanford’s misrepresentations were intended to deceive and induce, and did deceive

 2   and induce, Plaintiffs to rely on the mistaken belief that each of their Varsity programs would continue

 3   for the duration of their enrollment at Stanford and/or for the duration of their athletic eligibility when

 4   evaluating whether to enroll or remain at Stanford.

 5          277.     Plaintiffs reasonably and justifiably relied on Stanford’s misrepresentations when

 6   Plaintiffs understood that each of their Varsity programs would continue for the duration of their

 7   enrollment at Stanford and/or for the duration of their athletic eligibility.

 8          278.     Stanford’s misrepresentations were material in that had Plaintiffs been aware that

 9   Stanford would be eliminating numerous Varsity teams and that it was actively considering the

10   cancellation of each of the Eliminated Programs, Plaintiffs would have taken different actions when

11   determining whether to enroll or remain at Stanford.

12          279.     As a result of Stanford’s misrepresentations, Plaintiffs elected to enroll and/or remain

13   at Stanford under the mistaken belief that each of their Varsity programs would continue for the

14   duration of their enrollment at Stanford and/or for the duration of their athletic eligibility.

15          280.     The student-university relationship is contractual in nature. Stanford intended its

16   misrepresentations to induce, and Stanford’s misrepresentations did induce, Plaintiffs to enter into the

17   student-university contractual relationship.

18          281.     As a result of Stanford’s misrepresentations, if Stanford is not enjoined to maintain the

19   status quo, each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful

20   actions.

21          282.     If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

22   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

23   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

24   developed friendships, support systems and other tangible and intangible connections at Stanford with

25   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

26   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

27   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

28   develop those friendships, relationships, and other tangible and intangible connections at another

                                                       40
                                                    COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 41 of 50



 1   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

 2   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

 3   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

 4   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

 5   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

 6   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

 7   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

 8   that he or she can never recapture, including winning championships or athletics awards or, in some

 9   cases, being invited to participate on national teams.

10                                     FOURTH CAUSE OF ACTION
                                    NEGLIGENT MISREPRESENTATION
11
                                           (as to all Plaintiffs)
12           283.     Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
13   allegation set forth in the preceding paragraphs of this Complaint.
14           284.     For as many as four years prior to the July 8, 2020 announcement, Stanford had
15   knowledge that it would be eliminating numerous Varsity teams and that it was actively considering
16   the cancellation of each of the Eliminated Programs.
17           285.     Information that Stanford would be eliminating numerous Varsity teams and that it was
18   actively considering the elimination of each of the Eliminated Programs was not reasonably available
19   to Plaintiffs.
20           286.     Stanford represented to Plaintiffs that their respective Eliminated Programs would
21   continue for the duration of Plaintiffs’ enrollment at Stanford and/or for the duration of his or her
22   athletic eligibility by, among other things: (a) maintaining active links to Recruiting Questionnaires
23   on its website; (b) publishing articles and information on its website indicating that the Eliminated
24   Programs would continue for multiple years; (c) advertising that the University sponsored 36 Varsity
25   sports on its admissions website; (d) publicizing that new recruits had committed to the Eliminated
26   Programs, including for seasons that Stanford knew the Eliminated Programs would not be competing;
27   (e) instructing and permitting coaches of the Eliminated Programs to proceed as if the teams would be
28

                                                       41
                                                    COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 42 of 50



 1   continuing, including by funding, encouraging and supporting recruiting efforts; (f) making statements

 2   to Ms. Guden and Mr. Stemmet, through their respective coaches, that they would have the opportunity

 3   to increase their athletic scholarships in future years based on their athletic performance; and (f)

 4   statements to Mr. Stemmet and Mr. Lietzke, during their recruitment, indicating that each of his

 5   Varsity programs would last for the duration of his athletic eligibility.

 6           287.   Stanford did not have reasonable grounds for believing its representations to be true.

 7           288.   In its December 16, 2020 Letter and in its internally distributed talking points

 8   memorandum, Stanford admitted that it misrepresented that it would be eliminating numerous Varsity

 9   teams and that it was actively considering the elimination of each of the Eliminated Programs because

10   Stanford knew that the truth would have been material to, and would have altered, Plaintiffs’ decision-

11   making.

12           289.   Stanford admitted that it was incentivized to conceal this critical information from

13   Plaintiffs and to instead misrepresent the future of the Eliminated Programs to avoid uncertainty,

14   animosity, and an exodus of student athletes, coaches, and recruits across many sports, including

15   Plaintiffs.

16           290.   Stanford’s misrepresentations were intended to deceive and induce, and did deceive

17   and induce, Plaintiffs to rely on the mistaken belief that each of their Varsity programs would continue

18   for the duration of their enrollment at Stanford and/or for the duration of their athletic eligibility when

19   evaluating whether to enroll or remain at Stanford.

20           291.   Plaintiffs reasonably and justifiably relied on Stanford’s misrepresentations when they

21   mistakenly understood that each of their Varsity programs would continue for the duration of their

22   enrollment at Stanford and/or for the duration of their athletic eligibility.

23           292.   Stanford’s misrepresentations were material in that had Plaintiffs been aware that

24   Stanford would be eliminating numerous Varsity teams and that it was actively considering the

25   elimination of each of the Eliminated Programs, Plaintiffs would have taken different actions when

26   determining whether to enroll or remain at Stanford.

27

28

                                                     42
                                                  COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 43 of 50



 1           293.    As a result of Stanford’s misrepresentations, Plaintiffs elected to enroll and/or remain

 2   at Stanford under the mistaken belief that each of their Varsity programs would continue for the

 3   duration of their enrollment at Stanford and/or for the duration of their athletic eligibility.

 4           294.    As a result of Stanford’s misrepresentations, if Stanford is not enjoined to maintain the

 5   status quo, each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful

 6   actions.

 7           295.    If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

 8   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

 9   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

10   developed friendships, support systems and other tangible and intangible connections at Stanford with

11   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

12   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

13   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

14   develop those friendships, relationships, and other tangible and intangible connections at another

15   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

16   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

17   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

18   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

19   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

20   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

21   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

22   that he or she can never recapture, including winning championships or athletics awards or, in some

23   cases, being invited to participate on national teams.

24                                         FIFTH CAUSE OF ACTION
                                            BREACH OF CONTRACT
25
                                               (as to all Plaintiffs)
26           296.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
27   allegation set forth in the preceding paragraphs of this Complaint.
28

                                                       43
                                                    COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 44 of 50



 1           297.    The student-university relationship is contractual in nature.

 2           298.    A contract existed between each Plaintiff on the one hand and Stanford on the other

 3   hand.

 4           299.    The terms of the contract required Plaintiff to enroll at Stanford and to pay to the

 5   University full or partial tuition, room and board, fees and other costs associated with preparing to

 6   attend and attending Stanford. In exchange, Stanford promised each Plaintiff that his or her Varsity

 7   athletic program would remain available for the duration of his or her enrollment at Stanford.

 8           300.    Each Plaintiff accepted the terms of the contract through performance.

 9           301.    Stanford was aware that each Plaintiff reasonably and justifiably understood the offer

10   by Stanford to include the availability of his or her Varsity program for the duration of his or her

11   enrollment at Stanford and/or the duration of his or her athletic eligibility.

12           302.    With respect to each Plaintiff, this contract was implied-in-fact.

13           303.    Stanford breached each contract by discontinuing the Eliminated Programs prior to the

14   conclusion of each Plaintiff’s enrollment at Stanford or his or her athletic eligibility.

15           304.    Stanford’s breach was unjustified.

16           305.    As a result of Stanford’s breach, if Stanford is not enjoined to maintain the status quo,

17   each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful actions.

18           306.    If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

19   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

20   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

21   developed friendships, support systems and other tangible and intangible connections at Stanford with

22   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

23   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

24   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

25   develop those friendships, relationships, and other tangible and intangible connections at another

26   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

27   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

28   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

                                                       44
                                                    COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 45 of 50



 1   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

 2   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

 3   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

 4   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

 5   that he or she can never recapture, including winning championships or athletics awards or, in some

 6   cases, being invited to participate on national teams.

 7                            SIXTH CAUSE OF ACTION
            BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 8
                                  (as to all Plaintiffs)
 9           307.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
10   allegation set forth in the preceding paragraphs of this Complaint.
11           308.    As part of each of the contracts entered into between each Plaintiff on the one hand and
12   Stanford on the other, Stanford owed each Plaintiff an implied duty of good faith and fair dealing.
13           309.    Each of the contracts entered into between each Plaintiff on the one hand and Stanford
14   on the other gave each Plaintiff the reasonable expectation that his or her Varsity program would
15   remain available for the duration of his or her enrollment at the University and/or the duration of his
16   or her athletic eligibility.
17           310.    Plaintiffs each fulfilled their obligations under the contract by enrolling at Stanford and
18   paying to the University full or partial tuition, room and board, fees or other costs associated with
19   preparing to attend and attending Stanford.
20           311.    Stanford knew that each Plaintiff had the reasonable expectation that his or her Varsity
21   program would remain available for the duration of his or her enrollment at the University and/or the
22   duration of his or her athletic eligibility.
23           312.    Stanford withheld and misrepresented, in bad faith, facts related to the future of each
24   Plaintiff’s Varsity program that were material to each Plaintiff’s decision-making.
25           313.    Stanford’s concealment and misrepresentations (a) run contrary to the parties’
26   reasonable expectations; (b) run contrary to the reasonable interpretation of the contracts entered into
27   between each Plaintiff on the one hand and Stanford on the other; and (c) interfere with each Plaintiff’s
28

                                                       45
                                                    COMPLAINT
                Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 46 of 50



 1   right to receive the full benefits of the agreement, namely the availability of each Plaintiff’s Varsity

 2   program for the duration of his or her enrollment at the University and/or the duration of his or her

 3   athletic eligibility

 4           314.     As a result of Stanford’s misrepresentations, if Stanford is not enjoined to maintain the

 5   status quo, each Plaintiff will suffer damages in excess of $75,000 as a result of Stanford’s unlawful

 6   actions.

 7           315.     If Stanford enacts its announced plan to cancel the Eliminated Programs, Plaintiffs will

 8   suffer irreparable harm that is incapable of being compensated by money damages, as playing on a

 9   Varsity team during a student’s time in college is a once-in-a-lifetime experience. Plaintiffs have

10   developed friendships, support systems and other tangible and intangible connections at Stanford with

11   the belief and expectation that each Plaintiff’s Varsity program would remain available for the duration

12   of his or her enrollment at the University and/or the duration of his or her athletic eligibility. Had

13   Plaintiffs known that their Varsity programs would be discontinued, Plaintiffs would have chosen to

14   develop those friendships, relationships, and other tangible and intangible connections at another

15   institution in which Plaintiffs could participate on a Varsity team for the duration of their time as

16   collegiate athletes. Further, Plaintiffs’ varsity athletic careers are limited in time, and if their respective

17   Eliminated Programs are cancelled, each Plaintiff: (a) will not have the ability to practice with their

18   teammates; (b) will not have the ability to participate in Varsity-level games; (c) will suffer from

19   diminished skill from lack of practice and competition, making it difficult for each Plaintiff to ever

20   regain his or her full level of skill; (d) will miss out on the exposure and experiences that come with

21   Varsity-level competition, including coaching; and (e) will be deprived of competitive opportunities

22   that he or she can never recapture, including winning championships or athletics awards or, in some

23   cases, being invited to participate on national teams.

24                          SEVENTH CAUSE OF ACTION
25          UNFAIR COMPETITION UNDER CAL. BUS. & PROF. CODE § 17200, et seq.
                                 (as to all Plaintiffs)
26
             316.     Plaintiffs incorporate and reallege, as though fully set forth herein, each and every
27
     allegation set forth in the preceding paragraphs of this Complaint.
28

                                                       46
                                                    COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 47 of 50



 1          317.    The California Unfair Competition Law (“UCL”) prohibits any “unlawful, unfair, or

 2   fraudulent business or act or practice” including the employment of any deception, fraud, false

 3   pretense, false promise, misrepresentation, or the concealment, suppression, or omission of any

 4   material fact. Cal. Bus. Prof. Code § 17200.

 5          318.    Stanford violated Cal. Bus. & Prof Code. §§ 17200, et. seq. by engaging in “unlawful”

 6   and “fraudulent” acts or practices, including but not limited to, intentionally, recklessly, or negligently

 7   and without regard for the truth, concealing and misrepresenting that it would be eliminating numerous

 8   Varsity teams and that it was actively considering cancelling each of the Eliminated Programs, with

 9   the knowledge and intent that each Plaintiff would reasonably and justifiably rely on the mistaken

10   belief that his or her Varsity program would continue for the duration of his or her enrollment at

11   Stanford and/or the duration of his or her athletic eligibility in deciding whether to enroll or remain at

12   Stanford and with the awareness that such belief was a substantial factor in each Plaintiff’s decision.

13          319.    Members of the public are likely to have been deceived by Stanford’s conduct, which

14   Stanford engaged in openly.

15          320.    Each Plaintiff has suffered injury-in-fact, including the loss of money and/or property

16   in excess of $75,000, as a direct and proximate result of Stanford’s unlawful and fraudulent acts or

17   practices in the form of, among other things, paying Stanford tuition, room and board, University fees

18   or other costs associated with preparing to attend, and attending, Stanford and preparing to participate,

19   and participating, on their respective Eliminated Programs.

20          321.    Plaintiffs’ legal remedies, individually and collectively, are inadequate in that the

21   available remedies do not compensate any or all Plaintiffs for irreparable harm that is incapable of

22   being compensated by money damages, as playing on a Varsity team during a student’s time in college

23   is a once-in-a-lifetime experience. Plaintiffs have developed friendships, support systems and other

24   tangible and intangible connections at Stanford with the belief and expectation that each Plaintiff’s

25   Varsity program would remain available for the duration of his or her enrollment at the University

26   and/or the duration of his or her athletic eligibility. Had Plaintiffs known that their Varsity programs

27   would be discontinued, Plaintiffs would have chosen to develop those friendships, relationships, and

28   other tangible and intangible connections at another institution in which Plaintiffs could participate on

                                                     47
                                                  COMPLAINT
              Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 48 of 50



 1   a Varsity team for the duration of their time as collegiate athletes. Further, Plaintiffs’ varsity athletic

 2   careers are limited in time, and if their respective Eliminated Programs are cancelled, each Plaintiff:

 3   (a) will not have the ability to practice with their teammates; (b) will not have the ability to participate

 4   in Varsity-level games; (c) will suffer from diminished skill from lack of practice and competition,

 5   making it difficult for each Plaintiff to ever regain his or her full level of skill; (d) will miss out on the

 6   exposure and experiences that come with Varsity-level competition, including coaching; and (e) will

 7   be deprived of competitive opportunities that he or she can never recapture, including winning

 8   championships or athletics awards or, in some cases, being invited to participate on national teams.

 9                                           PRAYER FOR RELIEF
10            WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against Stanford:

11            1.     Finding in favor of Plaintiffs on all counts asserted herein;

12            2.     Preliminarily enjoining Stanford from discontinuing each of the Eliminated Programs;

13            3.     Ordering that each of the Eliminated Programs be maintained by Stanford at least until

14   the applicable Plaintiff has graduated, has otherwise left Stanford, or is no longer eligible to participate

15   on the applicable Eliminated Program;

16            4.     Awarding compensatory damages to each Plaintiff in an amount to be determined at

17   trial;

18            5.     Awarding punitive damages for Stanford’s fraudulent actions;

19            6.     Ordering restitution and all other forms of equitable monetary relief;

20            7.     Awarding pre-judgment and post-judgment interest at the maximum legal rate;

21            8.     Awarding Plaintiffs’ costs, expenses and reasonable attorneys’ fees in this action; and

22            9.     Ordering such other relief as the Court may deem just and equitable.

23

24

25

26

27

28

                                                       48
                                                    COMPLAINT
            Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 49 of 50



 1   Dated: May 12, 2021                 Respectfully submitted,

 2                                       WINSTON & STRAWN LLP

 3                                       By         /s/ Jeanifer Parsigian
                                         Jeanifer Parsigian (SBN 289001)
 4                                       WINSTON & STRAWN LLP
                                         101 California Street
 5                                       San Francisco, CA 94111
                                         Telephone: (415) 591-1000
 6                                       Facsimile: (415) 591-1400
                                         JParsigian@winston.com
 7
                                         Jeffrey L. Kessler (pro hac vice forthcoming)
 8                                       Jonathan Amoona (pro hac vice forthcoming)
                                         Adam I. Dale (pro hac vice forthcoming)
 9                                       200 Park Avenue
                                         New York, NY 10166-4193
10                                       Telephone: (212) 294-6700
                                         Facsimile: (212) 294-4700
11                                       JKessler@winston.com
                                         JAmoona@winston.com
12                                       AIDale@winston.com
13                                       Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          49
                                       COMPLAINT
             Case 5:21-cv-03559 Document 1 Filed 05/12/21 Page 50 of 50



 1                                     DEMAND FOR JURY TRIAL

 2           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury on all

 3   issues so triable.

 4   Dated: May 12, 2021                           Respectfully submitted,

 5
                                                   By         /s/ Jeanifer Parsigian
 6                                                 Jeanifer Parsigian
                                                   WINSTON & STRAWN LLP
 7                                                 101 California Street
                                                   San Francisco, CA 94111
 8                                                 Telephone: (415) 591-1000
                                                   Facsimile: (415) 591-1400
 9                                                 JParsigian@winston.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    50
                                                 COMPLAINT
